              Case 2:20-cr-00144-RAJ Document 30 Filed 06/15/21 Page 1 of 1




1                                                           The Honorable Richard A. Jones
2
3
4
5
6
7
                        UNITED STATES DISTRICT COURT FOR THE
8
                          WESTERN DISTRICT OF WASHINGTON
9                                   AT SEATTLE
10
       UNITED STATES OF AMERICA,                      NO. CR20-144RAJ
11
12                          Plaintiff,
                                                      ORDER DISMISSING CASE
13                     v.
       SAMI HORNER,
14
                            Defendant.
15
16
           The Court, having considered the parties’ Stipulated Motion to Dismiss, and the
17
     files and pleadings herein, hereby GRANTS the Motion (Dkt. # 29) and ORDERS that
18
     this case is DISMISSED without prejudice. It is further ORDERED that Mr. Horner’s
19
     appearance bond is discharged.
20
           DATED this 15th day of June, 2021.
21
22
23
                                                    A
                                                    The Honorable Richard A. Jones
24                                                  United States District Judge
25
26
27
28
     ORDER DISMISSING CASE/Horner - 1                                 UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
